Exhibit 10.24

 

Scientific Advisory Board Agreement

 

This Scientific Advisory Board Agreement (the “Agreement”), shall be effective
as of May 1st, 2019 (the “Effective Date”), and is entered into by Bioxytran,
Inc., with a business address at 233 Needham St., Suite 300, Newton, MA 02464
(the “Company”), and Juan Carlos Lopez-Talavera (the “Advisor”) through
Asclepius LLC with a business address 14 Hampton Drive Woodbridge, CT 06525 (the
“Advisor”).

 

Witnesseth

 

Whereas, the Company desires to have the benefit of the Advisor’s knowledge and
experience in the development of its technology base, and the Advisor desires to
provide services to the Company, all as hereinafter provide in this agreement;
and

 

Whereas the Company desires to have the Advisor serve as a member of the
Company’s Scientific Advisory Board (the “SAB”), and the Advisor desires to
serve as a member of the SAB;

 

Now, Therefore, in consideration of the promises and mutual agreements
hereinafter set forth, effective the date hereof, the Company and the Advisor
hereby agree as follows:

 

1.  Scientific Advisory Board.  The Company shall retain Dr. Lopez-Talavera as
an Advisor and the Advisor shall serve the Company as a member of the SAB upon
the terms and conditions hereinafter set forth. In serving the Company as a
member of the SAB, the Advisor is acting in his individual capacity and not as
an employee or representative of the Advisor’s Employer.

 

2. Term. Subject to the terms and conditions hereinafter set forth, the term of
the Advisor’s arrangement and service on the SAB (hereinafter referred to as the
“Advisory Period”) shall commence on the Effective Date of this agreement and
shall continue through April 30, 2020, (one year term) subject to earlier
termination as provided herein. This Agreement may be renewed annually by mutual
consent of both parties.

 

3. SAB Member Duties

 

3.1 During the Advisory Period, the Advisor shall serve as a member of the SAB
and shall render to the Company or to the Company’s designee such services in
the Advisor’s field of expertise and knowledge related to the technologies and
business of the Company (the “Services”) and at such times and places as the
Company may from time to time request. The Company shall give the Advisor
reasonable advance notice of any services required of the Advisor hereunder.

 

3.2 All work to be performed by the Advisor for the Company shall be under the
general supervision of the Company.



3.3. The Advisor shall devote his reasonable best efforts and ability to the
performance of the duties attached to this obligation. All work to be performed
by the Advisor for the Company shall be at times reasonably convenient to the
Advisor, and nothing contained herein shall interfere with the Advisor’s duties
and responsibilities to the Advisor’s Employer, or any teaching and
administrative responsibilities that the Advisor may have. In order to assure
that Advisor’s service to the Company does not interfere with Advisor’s
obligations and duties to the Advisor’s Employer, the maximum number of days per
fiscal year that Advisor will be required to serve the Company as a member of
the SAB is 20 working days.

 



 

 

 

4. Compensation.

 

4.1 As compensation for the Advisor’s services hereunder, the Company shall pay
Advisor, during the Advisory Period, as follows:

 

(a) Company shall issue to Advisor forty five thousand (45,000) options to
purchase Common Stock under the Company’s 2010 Employee, Director and Consultant
Stock Plan, or any successor plan thereto, at the beginning of each successive
quarter of service, exercisable at a price of market price +10% at the time of
issuance.

 

4.2. Reimbursement of Expenses. The Company shall reimburse the Advisor for all
reasonable and necessary expenses incurred or paid by the Advisor in connection
with, or related to, the performance of his services under this Agreement. The
Advisor shall submit to the Company itemized monthly statements, in a form
satisfactory to the Company, of such expenses incurred in the previous month.
The Company shall pay to the Advisor amounts shown on each such statement within
thirty (30) days after receipt thereof. Notwithstanding the foregoing, the
Advisor shall not incur any expenses in excess of $500.00 in any calendar
quarter without the prior written approval of the Company.

 

4.3. Benefits. The Advisor shall not be entitled to any benefits, coverages or
privileges, including, without limitation, social security, unemployment,
medical or pension payments, made available to employees of the Company. The
Advisor acknowledges that the Company will not withhold taxes on any amounts
paid to him hereunder and that Advisor is responsible for all tax withholding,
social security, unemployment insurance and other similar payments.

 

5. Termination. The Company may, without prejudice to any right or remedy it may
have due to any failure of the Advisor to perform his obligations under this
Agreement, terminate the Advisory Period upon thirty (30) days’ prior written
notice to the Advisor. The Advisor may, without prejudice to any right or remedy
he may have due to any failure of the Company to perform its obligations under
this Agreement, terminate this Agreement and the Advisory Period upon thirty
(30) days’ prior written notice to the Company. In the event of an early
termination of this Agreement, the Advisor shall be entitled to payment for
services performed and expenses paid or incurred prior to the effective date of
termination, subject to the limitation on reimbursement of expenses set forth in
Section 4.2. Such payments shall constitute full settlement of any and all
claims of the Advisor of every description against the Company. Notwithstanding
the foregoing, the Company may terminate the Advisory Period, effective
immediately upon receipt of written notice, if the Advisor breaches or threatens
to breach any provision of Sections 6, 7 or 9. The following provisions shall
survive termination of this Agreement: Sections 7, 9 and 14.

 

6. Cooperation. In the performance of his obligations under this Agreement, the
Advisor shall use his reasonable best efforts, shall reasonably cooperate with
the Company’s personnel, shall not interfere with the conduct of the Company’s
business, and shall observe all rules, regulations and security requirements of
the Company concerning the safety of persons and property. The Company shall
provide such access to its information and property as may be reasonably
required in order to permit the Advisor to perform his obligations hereunder.

 

7. Inventions and Proprietary Information.

 

7.1. Inventions. All inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) (“Inventions”) related to the business of the
Company which are made, conceived, reduced to practice, created, written,
designed or developed by the Advisor, solely or jointly with others and whether
during normal business hours or otherwise, during the Advisory Period while
actively serving as an advisor to the Company, as a member of the Company’s SAB,
or thereafter if resulting directly or indirectly derived from Proprietary
Information of the Company (as defined below), shall be the sole property of the
Company.

 



2

 

 

By way of clarification, any inventions, discoveries, computer programs, data,
technology, designs, innovations and improvements (whether or not patentable and
whether or not copyrightable) made, conceived, reduced to practice, created,
written, designed or developed by the Advisor, solely or jointly with others, in
the course of the Advisor’s activities with any third party, including without
limitation any hospital, research institution, medical institution or otherwise,
and not in the course of his performance of advisory services hereunder and
which are not directly or indirectly derived from Proprietary Information, shall
not constitute “Inventions” hereunder.

 

The Advisor hereby assigns to the Company all Inventions and any and all related
patents, copyrights, trademarks, trade names, and other industrial and
intellectual property rights and applications therefore, in the United States
and elsewhere and appoints any officer of the Company as the Advisor’s duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority. Upon request of the Company and at the
Company’s expense, the Advisor shall execute further assignments, documents and
other instruments as may be necessary or desirable to fully and completely
assign all Inventions to the Company and to assist the Company in applying for,
obtaining and enforcing patents or copyrights or other rights in the United
States and in any foreign country with respect to any Invention.

 

7.2. Proprietary Information.

 

7.2.1. The Advisor acknowledges that his relationship with the Company is one of
high trust and confidence and that in the course of his service to the Company
he will have access to and contact with Proprietary Information (as defined in
subparagraph 7.2.2. below). The Advisor agrees that he will not, during the
Advisory Period or at any time thereafter, disclose to others, or use for his
benefit or the benefit of others, any Proprietary Information.

 

7.2.2. For purposes of this Agreement, Proprietary Information shall mean all
non-public information (whether or not patentable and whether or not
copyrightable) owned, possessed or used by the Company, including, without
limitation, any Invention, formula, reagents, chemical compounds, substances,
cells or cell lines, assays, organisms and progeny, mutants (including
derivatives of the foregoing), vendor information, customer information,
apparatus, equipment, trade secret, process, research, report, technical data,
know-how, computer program, software, software documentation, hardware design,
technology, marketing or business plan, forecast, unpublished financial
statement, budget, license, price, cost and employee list that is communicated
to, learned of, developed or otherwise acquired by the Advisor in the course of
his service as an advisor to the Company.

 

7.2.3. Proprietary Information excludes, and the Advisor’s obligations under
this Section 7.2 shall not apply to, any information that (i) is or becomes
known to the general public under circumstances involving no breach by the
Advisor or others of the terms of this Section 7.2, (ii) is already known by the
Advisor prior to the disclosure by Company, (iii) is learned by the Advisor from
a third party authorized to disclose such information, (iv) is independently
developed by the Advisor without use of the Company’s Proprietary Information,
(v) is required by law (including statute, rule, regulation, order or other
legal compulsion) to be disclosed, (vi) is generally disclosed to third parties
by the Company without restriction on such third parties, or (vii) is approved
for release by written authorization of the Chief Executive Officer for the
Company.

 



3

 

 

7.2.4. Upon termination of this Agreement or at any other time upon request by
the Company, the Advisor shall promptly deliver to the Company all Proprietary
Information and all records, files, memoranda, notes, designs, data, reports,
price lists, customer lists, drawings, plans, computer programs, software,
software documentation, sketches, laboratory and research notebooks and other
documents (and all copies or reproductions of such materials) that relates to
the Proprietary Information.

 

7.2.5. The Advisor represents that his retention as an advisor with the Company
and his performance under this Agreement does not, and shall not, breach any
agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party. The Advisor shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

 

7.2.6. The Advisor acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work. The Advisor agrees to be bound by all such
obligations and restrictions that are known to him and to take all action
necessary to discharge the obligations of the Company under such agreements.

 

7.3. Remedies. The Advisor acknowledges that any breach of the provisions of
this Section 7 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages alone.
The Advisor agrees, therefore, that, in addition to any other remedy it may
have, the Company shall be entitled to enforce the specific performance of this
Agreement by the Advisor and to seek both temporary and permanent injunctive
relief (to the extent permitted by law) without the necessity of proving actual
damages.

 

8. Advisor’s Obligations to Advisor’s Employer. Notwithstanding any of the other
terms of this Agreement, and in exception thereto, the parties to this Agreement
acknowledge and agree that Advisor is an employee of Fractyl Laboratories and
therefore Advisor executes this Agreement subject to the rules, regulations and
confidentiality policies of Fractyl Laboratories and all terms and conditions
therein (the “Rules and Regulations”) that apply to Advisor. Advisor has no
right, power or authority to assign or enter into any other agreement with
respect to intellectual property, confidential or other proprietary information
owned by Fractyl Laboratories that are inconsistent with the Rules and
Regulations. Additionally, the parties understand and agree that it is Advisor’s
responsibility to ensure that the Services provided by Advisor hereunder do not
infringe on Advisor’s obligations to Advisor’s employer.

 

9. No Conflict of Interest; Non-Competition Agreement.

 

9.1. The Advisor represents and warrants to the Company that the Advisor
currently has no agreement with, nor conflicting interests, nor any other
obligation to, any third party that would conflict with the terms of this
Agreement and the Business of the Company and in the areas of focus of Company’s
intellectual property portfolio, nor shall the Advisor enter into any such
agreement nor incur such an obligation, without the prior written consent of the
Company. The Advisor further represents that the performance of the Services
will not breach any agreement or obligation with any third party, including
without limitation any obligation to refrain from engaging in activities that
may compete with such party. The Advisor understands the confidential nature of
the information and materials he will acquire or develop in performing his
services under this Agreement. The Advisor acknowledges that if such information
or materials were revealed to competitors of the Company, then such disclosure
could cause damage to the Company. Therefore, for the duration of the Advisory
Period and for three (3) years thereafter, the Advisor shall not engage in any
activities that would compete with the Company-including, without limitation,
founding or otherwise holding an equity interest in any other business entity
working in the field (other than as a shareholder of less than 2% of the stock
of a publicly traded corporation, provided that Advisor exercise no operational
or strategic control over such corporation), becoming employed by, serving as a
consultant for, serving as a member of a scientific advisory board (or a
comparable organization) for, or acting in any manner on behalf of any other
for-profit enterprise that conducts activities similar to or competes with those
of the Company, without first obtaining the written consent of the Company.
Notwithstanding the foregoing, nothing contained in this Section 9 or elsewhere
in this Agreement shall interfere with, limit or otherwise adversely affect the
Advisor’s freedom or ability to perform his duties and responsibilities for the
Advisor’s Employer. The Company agrees not to unreasonably withhold or delay its
consent to activities by the Advisor in areas with respect to which the Company
either has no business or in which it does not intend to develop business.

 



4

 

 

9.2. During the term of this Agreement and for a period of two (2) years
commencing on the expiration or termination (if earlier) of this Agreement,
Advisor will not solicit, entice, persuade or induce any individual who is then,
or has been within the preceding six-month period, an employee or consultant of
the Company or any of its subsidiaries or affiliates to terminate his employment
or consulting relationship with the Company or any of its subsidiaries or
affiliates or to become employed by or enter into contractual relations with any
other individual or entity, and the Advisor shall not approach any such employee
or consultant for any such purpose or authorize or knowingly approve the taking
of any such actions by any other individual or entity. The term “affiliate”
shall mean any person or entity that directly, or indirectly, through one or
more intermediaries, is controlled or is controlled by, or is under common
control of the Company.

 

9.3 Since a breach of the provisions of this Section 9 could not adequately be
compensated by money damages, the Company shall be entitled, in addition to any
other right and remedy available to it, to an injunction restraining such breach
or a threatened breach, and in either case no bond or other security shall be
required in connection therewith. Advisor agrees that the provisions of this
Section 9 are necessary and reasonable to protect the Company in the conduct of
its business. If any restriction contained in this Section 9 shall be deemed to
be invalid, illegal, or unenforceable by reason of the extent, duration, or
geographical scope thereof, or otherwise, then the court making such
determination shall have the right to reduce such extent, duration, geographical
scope, or other provisions hereof, and in its reduced form such restriction
shall then be enforceable in the manner contemplated hereby.

 

9.4 The provisions of this Section 9 shall survive any termination or expiration
of this Agreement.

 

10. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10

 

11. Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof and supersedes and replaces
all prior agreements, arrangements and communications, whether oral or written,
with respect to the subject matter hereof and any and all such prior agreements,
arrangements and communications shall be deemed terminated.

 

12. Amendment. This Agreement may be amended or modified only by a written
instrument executed by the Company and the Advisor.

 

13. Governing Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of Massachusetts. The parties irrevocably
agree that any action or proceeding arising under this Agreement shall be held
exclusively in either the United States District Court, District of
Massachusetts or a Massachusetts State Court located in Boston Massachusetts.

 

14. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Advisor are personal and shall not be assigned by him.

 

15. Compliance with Policies. The Company recognizes that as an employee of a
non-profit entity, the Advisor is responsible for ensuring that any agreement
the Advisor enters into with a for-profit entity is not in conflict with the
intellectual property, consulting, conflict-of-interest, and other policies of
the Advisor’s Employer. The Advisor represents that he has made all of the
required disclosures to the Advisor’s Employer and has obtained all necessary
approvals of this Agreement from the appropriate authorities at the Advisor’s
Employer.

 

16. Independent Contractor Status. The Advisor shall perform all services under
this Agreement as an “independent contractor” and not as an employee or agent of
the Company. The Advisor is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, the Company
or to bind the Company in any manner.

 

17. Miscellaneous.

 

17.1. No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

 

17.2. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

 

17.3. In the event that any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

{Signature page follows]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

ADVISOR   BIOXYTRAN, INC.         ASCLEPIUS LLC              



/s/ Juan Carlos Lopez Talavera

  By:

/s/ David Platt

Name: Juan Carlos Lopez Talavera
Member/Manager     David Platt,
Chief Executive Officer

 

 

6



 

